Citation Nr: 1534935	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  10-05 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include as result of exposure to ionizing radiation.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Calvin D. Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from December 1953 to October 1957.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.   

The claim for TDIU was most recently before the Board in May 2014 and remanded for further development and adjudication.  The claims for TDIU and service connection for a heart disability have been merged on appeal.

The claim for TDIU is once again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran's heart disability, diagnosed as coronary artery disease, status post myocardial infarction, status post coronary artery bypass graft, was induced by ionizing radiation exposure during his period of military service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, the criteria for service connection for coronary artery disease, status post myocardial infarction, status post coronary artery bypass graft, as a result of exposure to ionizing radiation have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to service connection for a heart disability as result of exposure to ionizing radiation, which represents a complete grant of the benefits sought on appeal.  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

The Veteran is claiming entitlement to service connection for a heart disability.   Specifically, he contends his heart disability, variously diagnosed as congestive heart failure, coronary artery disease, status post myocardial infarction, status post coronary artery bypass graft (CABG), and atherosclerotic heart disease, is the result of exposure to ionizing radiation during his military service.  In various statements, he indicated that such exposure came from loading and unloading nuclear weapons from fighter bombers while stationed with the 430th Fighter Bomber Squadron and while participating in nuclear testing at Cannon Air Force Base in Clovis, New Mexico.
There are specific diseases which may be presumptively service-connected if manifest in a radiation-exposed veteran.  A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) (2014) as a veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" includes onsite participation in a test involving the atmospheric detonation of a nuclear device.  See 38 C.F.R. § 3.309(d)(3) . In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure. 

The Veteran's service treatment and personnel (including DD Form 1141 (record of exposure to radiation)) records are not available for review, as had they at one time existed, they would have been in an area of the National Personnel Records Center (NPRC) heavily damaged by a 1973 fire at that facility.  Thus, as a "fire-related" claim, VA has a heightened duty to carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

In this regard, affording the Veteran all reasonable doubt, the evidence of record demonstrates that the Veteran is a "radiation-exposed veteran" as that term is defined in 38 C.F.R. § 3.309(d)(3).  Specifically, in awarding service connection for posttraumatic stress disorder (PTSD), the RO previously conceded the Veteran's participation in nuclear testing at Cannon Air Force Base in Clovis, New Mexico.  The RO found his allegations consistent with the places, types, and circumstances of his service as his DD 214 revealed he was a Weapons Mechanic at Cannon Air Force Base.  The Board would additionally note that the DD 214 shows his last duty assignment was with the 430th Fighter-Bomber Squadron.   

The Veteran was discharged from service in October 1957.  The medical evidence of record documents a history of coronary artery disease in 2000.  Records also show that he had a myocardial infarction and CABG in 1987.  A heart disability, variously diagnosed as congestive heart failure, coronary artery disease, status post myocardial infarction, status post CABG, and atherosclerotic heart disease, is not listed as a condition warranting presumptive service connection for radiation-exposed veterans.  38 C.F.R. § 3.309(d)(2).  

However, his heart disability has been determined to be a "radiogenic disease" by the medical evidence of record.  The term "radiogenic disease" means a disease that may be induced by ionizing radiation.  38 C.F.R. § 3.311(b)(2).  The Veteran's private provider,  Dr. RTW, indicated in a December 2011 opinion that it had been well documented that ionizing radiation exposure could accelerate the atherosclerotic process.  Dr. RTW further stated that it had been documented in patients undergoing radiation therapy for things such as non-Hodgkin's' lymphoma.  

"Radiogenic" diseases found five years or more after service in an ionizing-radiation-exposed veteran may be granted service connection if the VA Undersecretary for Benefits determines that the disease is related to ionizing radiation exposure while in service or if the disease is otherwise linked medically to ionizing radiation exposure while in service.  Id.  In this case, Dr. RTW indicated that the Veteran had exposure to ionizing radiation while in service.  Dr. RTW opined that a large dose of ionizing radiation exposure at a young age would certainly put the Veteran at significant risk of premature coronary artery disease and would certainly contribute to his myocardial infarction in 1987 and subsequent atherosclerotic problems thereafter.  There are no medical opinions to the contrary.  

As the Veteran was exposed to ionizing radiation as result of participation in the atmospheric testing of nuclear weapons, has developed a radiogenic disease found five years or more after service, and the medical evidence supports a conclusion that it is at least as likely as not that the disease resulted from inservice radiation exposure, resolving any doubt in favor of the Veteran, service connection for a heart disability is warranted.   38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for coronary artery disease, status post myocardial infarction, status post coronary artery bypass graft as result of exposure to ionizing radiation is granted.



REMAND

The Veteran has also claimed entitlement to TDIU.  Consideration of the TDIU issue is deferred as the implementation of the award of service connection for a heart disability granted in the instant decision and the assignment of a schedular rating by the RO may impact the TDIU issue.

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After implementation of the award of service connection for a heart disability granted in the instant decision and the assignment of a schedular rating, the RO should readjudicate the claim for TDIU in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


